Citation Nr: 0301057	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103(a) (West 1991).


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He died in August 2000.  The appellant is his 
surviving spouse.  This appeal arises from a June 2001 
administrative action of the Manila, Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
and a July 2001 decision of the Director, VA Compensation 
and Pension Service.  Those actions declared a forfeiture 
against the appellant pursuant to 38 U.S.C.A. § 6103(a) 
based on a finding that appellant committed fraud in 
connection with an August 2000 application for VA death 
pension benefits.  The appellant filed a timely notice of 
disagreement.  After a statement of the case was issued in 
February 2002, the appellant submitted a timely 
substantive appeal of the forfeiture decision.


FINDINGS OF FACT

1.  In an August 2000 application for non-service-
connected death pension benefits, the appellant listed M. 
P. as a dependent child.

2.  In connection with a 1998 application for VA benefits, 
the veteran submitted a birth certificate issued in April 
1998 which showed the veteran as M. P.'s biological father 
and appellant was his biological mother.

3.  During a VA field examination conducted in October 
2000, the appellant admitted that neither she nor the 
veteran were biological or adoptive parents of M. P., 
although they raised him as their child.

4. The evidence establishes beyond a reasonable doubt that 
the appellant knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered 
by VA have been met beyond a reasonable doubt.  38 
U.S.C.A. §§ 5107(b), 6103(a) (West 1991 & Supp. 2002); 38 
C.F.R. §§3.57, 3.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

First, VA has a duty to notify the veteran, or appellant, 
and his/her representative, if any, of any information and 
evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (codified at 38 U.S.C. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran/appellant in 
obtaining evidence necessary to substantiate his claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 
2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The implementing regulations apply only to 
claims for benefits that are governed by part 3 of title 
38 of the Code of Federal Regulations.  See Supplementary 
Information, Scope and Applicability, 66 Fed. Reg. 45,629 
(Aug. 29, 2001).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  The appellant was provided 
adequate notice as to the evidence needed to substantiate 
the claim.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  All relevant facts have been properly 
developed, and all evidence necessary for equitable 
resolution of the appeal has been obtained.

The RO has determined that the appellant, the surviving 
spouse of a veteran who had been receiving pension 
benefits, committed fraud when she listed a child, M.P., 
as a dependent on an August 2000 application for death 
pension benefits.  The appellant contends that she did 
know that M. P. was not her child, or the child of the 
veteran, for purposes of veterans' benefits.  However, she 
urges that listing him as her child should not be 
construed as fraud, since she and the veteran had raised 
M.P. for years and considered him their child.  

The essential facts are not in dispute.  In November 1998, 
the veteran, who had submitted a claim for non-service-
connected pension, was granted that benefit.  In 
connection with this claim, the veteran reported 
dependents including his wife, the current appellant, and 
an unmarried child, M. P.  The veteran did not provide a 
date of birth for M.P.  The veteran was asked by the RO to 
provide a birth certificate for M. P. from the Local Civil 
Registrar.  In June 1998, the veteran submitted a signed, 
notarized birth certificate from the Local Civil Registrar 
showing the veteran as M. P.'s father and appellant as his 
mother.  It indicated that M. P. was born in August 1986.  
The informant was the appellant.  

The veteran died in August 2000.  That month, the 
appellant submitted a claim for death pension benefits.  
She listed M.P. as her son.  A field examination was 
conducted to determine the paternity of M. P.  During the 
field survey interview, the appellant told the examiner 
she was not the natural mother of M. P. and the veteran 
was not the natural father of M. P.  Rather, the appellant 
stated that the veteran decided to simply register the 
child as his own child with the local civil registry 
rather than endure the high costs of adoption.  She knew 
who the natural mother of M.P. was, and she believed the 
father was an unknown marine.  She explained she had 
recommended that she and the veteran adopt M. P. legally, 
but this advice was not followed by the veteran.  

By a letter dated in March 2001, the RO notified the 
appellant that it proposed to charge the appellant with 
violation of 38 U.S.C.A. § 6103(a)), based on the 
appellant's claim for death pension benefits listing M. P. 
as a dependent child.

In June 2001, the RO submitted the action regarding the 
proposed forfeiture to the Director, Compensation and 
Pension Service (C&P Director).  In July 2001, the 
appellant was notified that the C&P Director had 
determined she had forfeited her rights to VA benefits 
under 38 U.S.C.A. § 6103(a).  This appeal ensued.

The Board must determine, on a de novo basis, whether the 
evidence supports a finding that the appellant has 
committed fraud and has forfeited her right to any 
veterans' benefit under 38 U.S.C.A. § 6103(a).

Under 38 U.S.C.A. § 6103(a), any person who knowingly 
makes or causes to be made or conspires, combines, aids, 
or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall 
forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed 
actions.  See 38 C.F.R. § 3.901 (2001).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application 
of a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-
22, 326-27 (2000).  The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof 
is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the Court 
pointed out that the "beyond a reasonable doubt" standard 
is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R. § 3.343(c) required to 
show actual employability in reducing a rating of 100 
percent.

The Board must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly 
made or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The definition of the term "child", as defined for 
purposes of adjudicating claims for veterans' benefits, 
means an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 
years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, 
the "child" must also be someone who: (1) is under the age 
of 18 years; or (2) before reaching the age of 18 years 
became permanently incapable of self support; or (3) after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an 
approved educational institution. 38 C.F.R. § 3.57(a) 
(2001).  

Evidence in the application process unequivocally reveals 
conscious intent to present false information.  The 
application form lists M. P. as the child of the 
appellant.  Moreover, the earlier application for pension 
benefits was accompanied by a false birth certificate that 
purported to show the veteran as the father and appellant 
as the mother of M. P.  The appellant was alleging the 
same relationship, based on a falsified, notarized birth 
certificate, noted as on file in the claims folder, in the 
current death pension claim.  These circumstances are not 
disputed by the appellant.  She has admitted that she was 
aware of what she was doing when the application and 
supporting material were given to the VA.  It is true that 
whether the appellant was or was not a parent at the time 
probably was not material to establish basic pension 
eligibility.  The information, however, which she did 
provide- -false information as to M. P.'s parenthood-- was 
material at present because it would have led to a higher 
monetary award had pension been granted.  38 C.F.R. § 
3.23(a).  The evidence, including the appellant's own 
statements, establishes beyond a reasonable doubt that the 
appellant knowingly submitted false information in 
connection with her August 2000 claim for benefits.

The issue in this appeal is not whether the originating 
agency could have applied a sanction less draconian than 
invoking the forfeiture.  The dispositive consideration is 
whether that agency applied that penalty consistent with 
requirements of law.




ORDER

A declaration of forfeiture against the appellant is 
proper under 38 U.S.C.A. § 6103(a), and the appeal to 
remain eligible for VA benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

